Citation Nr: 0112505	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-10 987 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.

2.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had service from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The RO granted entitlement to service connection for PTSD by 
rating decision dated in December 1999 and rated the PTSD as 
70 percent disabling, effective from January 1999, the date 
of receipt of the claim.  The veteran disagreed with this 
rating.  A claim placed in appellate status by disagreement 
with the original or initial rating award (service connection 
having been allowed) but not yet ultimately resolved, as is 
the case herein at issue, remains an "original claim" and 
is not a new claim for increase.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In such cases, separate compensable 
evaluations must be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed before the date of enactment and not yet 
final as of that date.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in the case of a TDIU claim, the duty 
to assist requires that VA obtain an examination which 
includes an opinion on what effect the veteran's service-
connected disabilities have on his ability to work.  Friscia 
v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 
3.326, 3.327, 4.16(a) (2000).  In this case, VA is required 
to obtain an examination that assesses the effect of his PTSD 
on his ability to maintain gainful employment.  Accordingly, 
the Board finds that a current examination is indicated.  In 
addition, a social survey should be scheduled in order to 
obtain information to clarify the nature and sequence of 
events which may have affected the veteran's potential for 
employment, to include the significance of addiction to 
alcohol or drugs.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Finally, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
identify all medical providers who have 
treated him for PTSD in the recent past.  
After securing any necessary releases, 
the RO should make all reasonable efforts 
to obtain medical records from all 
sources identified by the veteran.  To 
the extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

3.  A VA social and industrial survey 
should be conducted in order to determine 
the impact the veteran's PTSD has on his 
social and industrial adaptability.  The 
claims folder should be made available to 
the social worker in conjunction with the 
survey.  The history should include 
details regarding the veteran's 
educational and employment background and 
any other information needed to develop a 
complete picture of his employment 
prospects and the conditions which limit 
his employment opportunities.  The social 
worker should elicit data to clarify the 
nature and sequence of events which have 
a bearing on his employability, including 
the significance of addiction to alcohol 
or drugs, as well as all other non-
service-connected conditions.  Included 
should be information concerning his 
previous employment and his reasons for 
leaving his prior jobs.  Contact with the 
employers should be made as indicated.  
The social worker should indicate his or 
her overall judgment as to whether the 
veteran is employable, and, if so, what 
jobs are realistically within his 
capabilities.

4.  The veteran should be afforded a 
psychiatric examination to determine the 
severity of his PTSD.  The examiner 
should determine the veteran's current 
psychiatric status and provide diagnoses 
for all current psychiatric pathology.  
All necessary tests and studies should be 
accomplished and all clinical 
manifestations reported in detail.  The 
claims folder should be made available to 
the examiner.  The examiner should report 
a multi-axial diagnosis identifying all 
current psychiatric disorders.  Symptoms 
attributable to PTSD should be 
differentiated from symptoms due to other 
psychiatric pathology.  The examiner 
should offer an opinion as to the effect 
the veteran's service-connected PTSD has 
on his ability to work.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).

6.  Thereafter, the RO must review the 
instant issues, to include consideration 
of the provisions of 38 C.F.R. 
§ 3.321(b)(1).  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


